DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2020 has been entered.
Claims 1-25, 27, 30, 32, 35 and 37 are cancelled; claims 36 and 38-41 are withdrawn; claims 26, 28-29, 31, and 33-34 are pending.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 02 August 2020, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejection of claims 26 and 31, and their dependent claims, has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 36 and 38-41 directed to an invention non-elected without traverse.  Accordingly, claims 36 and 38-41 have been cancelled.

Allowable Subject Matter
Claims 26, 28-29, 31 and 33-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792